Title: From George Washington to Thomas Jefferson, 18 October 1780
From: Washington, George
To: Jefferson, Thomas


                        
                            (Circular)SirHead Quarters near Passaic Octr 18th 1780
                        
                        In obedience to the Orders of Congress I have the honor to transmit Your Excellency the present state of the Troops of your line, by which you will perceive how few men you will have left after the first of January next. When I inform you also that the Troops of the other Lines will be in general as much reduced as Yours, you will be able to judge how exceedingly weak the Army will be at that period; and how essential it is the States should make the most vigorous exertions to replace the discharged men as early as possible.Congress are now preparing a plan for the new establishment of their Army, which when finished they will transmit to the several States, with requisitions for their respective quotas. I have no doubt it will be a primary object with them to have the levies for the war; and this appears to me a point so interesting to our independence, that I cannot forbear entering into the motives which ought to determine the States without hesitation or alternative, to take their measures decisively for that object.I am religiously persuaded that the duration of the war, and the greatest part of the Misfortunes, & perplexities we have hitherto experienced, are cheifly to be attributed to temporary inlistments. Had we in the commencement raised an Army for the war, such as was within the reach of these States to raise & maintain; we should not have suffered those military checks which have so frequently shaken our cause; nor should we have incurred such enormous expenditures, as have destroyed our paper currency, and with it all public credit. A moderate, compact force, on a permanent establishment capable of acquiring the discipline essential to military operations, would have been able to make head against the Enemy, without comparison better than the throngs of Militia, which have been at certain periods not in the feild, but on their way to, & from the feild: for from that want of perseverance which characterises all Militia, and of that coercion which cannot be exercised upon them, it has always been found impracticable to detain the greatest part of them in service even for the term; for which they have been called out; and thus has been commonly so short, that we have had a great proportion of the time, two sets of men to feed & pay, one coming to the Army, and the other going from it—From this circumstance, and from the extraordinary waste & consumption of provision; stores, camp equipage Arms, cloaths, and every other article incident to irregular Troops, it is easy to conceive what an immense increase of public expence has been produced from the source of which I am speaking. I might add the diminution of our agriculture, by calling off at critical seasons, the labourers employed in it, as has happened in instances without number.In the enumeration of articles wasted—I mention cloaths—It may be objected that the terms of engagement of the levies do not include this article but if we want service from the men, particularly in the cold season, we are obliged to supply them notwithstanding—And they leave us before the cloaths are half worn out.But there are easily still more striking that have befallen us—the intervals between the dismission of one Army, and the collection of another have more than once threatened us with ruin, which humanly speaking nothing but the supineness & folly of the Enemy could have saved us from. How did our cause totter at the close of 1776 when with a little more than two thousand Men, we were driven before the Enemy through the Jerseys; and obliged to take post on the other side the Delaware, to make a shew of covering Philadelphia, while in reality nothing was more easy to them with a little enterprise and industry, than to make their passage good to that city, and dissipate the remaining force which still kept alive our expiring opposition? What hindered them from dispersing our little Army, and giving a fatal blow to our affairs during all the subsequent Winter, instead of remaining in a state of torpid inactivity, and permitting us to hover about their quarters, when we had scarcely troops sufficient to mount the ordinary guards? After having lost two battles, and Philadelphia in the following Campaign, for want of those numbers and that degree of discipline, which we might have acquired by a permanent force in the first instance—in what a cruel and perilous situation did we again find ourselves in the winter of 1777 at Valley Forge, within a days march of the Enemy with a little more than a third of their strength, unable to defend our position, or retreat from it; for want of the means of transportation? What but the fluctuation of our Army enabled the Enemy to detach so boldly to the Southward in 1778 & 1779 to take possession of two States, Georgia & South Carolina, while we were obliged here to be idle spectators of their weakness—set at defiance by a Garrison of six thousand regular Troops, accessible every where by a bridge which nature had formed; but of which we were unable to take advantage from still greater weakness, apprehensive even for our own safety? How did the same Garrison insult the Main Army of these States the ensuing spring & threatened the destruction of all our Baggage & Stores—saved by a good countenance more than by an ability to defend them? And what will be our situation this Winter, our Army by the first of January diminished to little more than a sufficient Garrison for West Point, the Enemy at full liberty to ravage the Country where ever they please, and leaving a handful of Men at New York, to undertake expeditions for the reduction of other States, which for want of adequate means of defence, will, it is much to be dreaded add to the number of their Conquests, and to the examples of our want of energy & wisdom?The loss of Canada to the Union, and the fate of the brave Montgomery, compelled to a rash attempt by the immediate prospect of being left without troops, might be enumerated in the catalogue of evils that have sprang from this fruitful source.We not only incur these dangers & suffer these losses, for want of a constant force equal to our exigencies; but while we labour under this impediment, it is impossible there can ever be any order, or œconomy or system in our finances; If we meet with any severe blow, the great exertions which the moment requires to stop the progress of the misfortune, oblige us to depart from general principles, to run into any expence, or to adopt any expedient however injurious on a large scale; to procure the force & means which the present emergency demands. Every thing is thrown into confusion, and the measures taken to remedy immediate evils perpetuate others. The same is the case, if particular conjunctures invite us to offensive operations—we find ourselves unprepared—without troops—without Magazines—and with little time to provide them. We are obliged to force our resources by the most burthensome methods to answer the ends, and after all, it is but half answered: The design is announced by the occasional effort, & the Enemy have it in their power to counteract and elude the blow. The prices of every thing, men, provisions & c. are raised to a height to which the revenues of no Government much less ours would suffice. It is impossible the people can endure the excessive burthen of bounties for annual Drafts and Substitutes—increasing at every new experiment: whatever it might cost them once for all to procure men for the War, would be a cheap bargain.I am convinced our system of temporary inlistments has prolonged the war, and encouraged the Enemy to persevere. Baffled while we had an Army in the field, they have been constantly looking forward to the period of its reduction, as the period to our opposition, and the season of their successes. They have flattered themselves with more than the event has justified; for they beleived when one Army expired, we should not be able to raise another: undeceived however in this expectation by experience, they still remain convinced—and to me evidently on good grounds, that we must ultimately sink under a system, which increases our expence beyond calculation, enfeebles all our measures, affords the most inviting opportunities to the Enemy, & wearies and disgusts the people. This has doubtless had great influence in preventing their coming to terms, and will continue to operate in the same way. The debates on the ministerial side have frequently manifested the operation of this motive, & it must in the nature of things have had great weight.The interposition of neutral Powers may lead to a negotiation this Winter. Nothing will tend so much to make the Court of London reasonable, as the prospect of a permanent Army in the Country, & a spirit of exertion to support it.It is time we should get rid of an error which the experience of all mankind has explored, & which our own experience has dearly taught us to reject—the carrying on a War with Militia or (which is nearly the same thing) temporary Levies, against a regular, permanent, & disciplined force. The idea is chimerical & that we have so long persisted in it, is a reflection on the judgment of a nation so enlightened as we are, as well as a strong proff of the empire of prejudice over reason. If we continue in this infatuation we shall deserve to lose the object we are contending for.America has been almost amused out of her liberties—we have frequently heard the behaviour of the Militia extolled upon one & another occassion by men who judge only from the surface—by men who had particular views in misrepresenting—by visionary men, whose credulity easily swallows every vague story, in support of a favorite hypothesis. I solemnly declare I never was witness to a single instance, that can countenance an opinion of Militia or raw Troops being fit for the real business of fighting. I have found them useful as light Parties to skirmish in the woods—but incapable of making or sustaining a serious attack. This firmness is only acquired by habits of discipline and service. I mean not to detract from the Merit of the Militia—their zeal & spirit upon a variety of occassions have entitled them to the highest applause, but it is of the greatest importance we should learn to estimate them rightly: we may expect every thing from ours, that Militia is capable of; but we must not expect from any, services for which Regulars alone are fit.The late battle of Camden is a melancholly comment upon this doctrine. The Militia fled at the first fire, & left the Continental Troops surrounded on every side, & overpowered by numbers to combat for safety instead of victory—the Enemy themselves have witnessed to their Valour.An ill effect of short inlistments which I have not yet taken notice of, is that the constant fluctuation of their men is one of the sources of disgust to the officers. Just when by great trouble, fatigue, and vexation (with which the training of recruits is attended) they have brought their men to some kind of Order—they have the mortification to see them go home, and know that the drudgery is to recommence the next Campaign. In Regiments so constituted an Officer has neither satisfaction nor credit in his command.Every motive which can arise from a consideration of our circumstances, either in a domestic or foreign point of view calls upon us to abandon temporary expedients, and substitute something durable, systematic, & substantial. This applies as well to our civil administration as to our military establishment. It is as necessary to give Congress the common head, sufficient power to direct the common forces, as it is to raise an Army for the War; but I should go out of my province to expatiate on civil affairs—I cannot forbear adding a few remarks.Our finances are in an alarming state of derangement—Public credit is almost arrived at its last stage—The people begin to be dissatisfied with the feeble mode of conducting the war, and with the ineffectual burthens imposed upon them—which though light in comparison with what other nations feel are from their novelty heavy to them—They lose the confidence in government apace—The Army, is not only dwindling into nothing, but the discontent of the officers as well as the men, have matured to a degree that threatens but too general a renunciation of the service—at the end of the Campaign. Since January last we have had registered at Head Quarters, more than one hundred & fifty resignations, besides a number of others that never were regularly reported—I speak of the Army in this quarter. We have frequently in the course of the Campaign experienced an extremity of want. Our Officers in general are indecently defective in cloathing—Our Men are almost naked, totally unprepared for the inclemency of the approaching season. We have no Magazines for the winter—the mode of procuring our supplies is precarious, And the reports of all the Officers employed in collecting them are gloomy.These circumstances conspire to shew the necessity of immediately adopting a plan that will give more energy to government—more vigor, & more satisfaction to the Army: Without it we have every thing to fear. I am persuaded of the sufficiency of our resources if properly directed.Should the requisitions of Congress, by any accident not arrive before the Legislature is about to rise—I beg to recommend, that a plan be devised, which is likely to be effectual for raising the men that will be required for the War; leaving it to the executive to apply it to the Quota which Congress will fix. I flatter myself however the requisitions will arrive in time.The present crisis of our affairs appears to me so serious as to call upon me as a good Citizen, to offer my sentiments freely for the safety of the Republic. I hope the motive will excuse the liberty I have taken. I have the honor to be With the highest esteem & respect Your Excellencys Most Obedient and Very Humble Servant 
                        
                            Go: Washington
                        
                    P.S. The foregoing is circular to the several States. The circumstances of Your Line put it out of my power to transmit a Return.Go: W——n